United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    May 20, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-60568
                          Summary Calendar


ELISA SARA MENDES,

                                    Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A79 478 339
                        --------------------

Before REAVLEY, JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Lisa Sara Mendes, a native and citizen of Angola, has

petitioned for review of an order of the Board of Immigration

Appeals (“BIA”) affirming without opinion the immigration judge’s

(“IJ”) decision denying her applications for asylum and

withholding of removal and for relief under the Convention

Against Torture (CAT).   In rejecting Mendes’ applications, the IJ

found that Mendes lacked credibility.

     Generally, we review the decision of the BIA and will

consider the underlying decision of the IJ only if it influenced

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-60568
                                -2-

the BIA’s determination.   Mikhael v. INS, 115 F.3d 299, 302 (5th

Cir. 1997).   When, as in this case, the BIA adopts the IJ’s

decision without a written opinion, we review the IJ’s decision.

Id.

      The IJ articulated cogent reasons, supported by substantial

evidence in the record, for rejecting Mendes’ testimony as

incredible.   See Chun v. INS, 40 F.3d 76, 79 (5th Cir. 1994).

Absent credible testimony by Mendes, substantial evidence

supports the IJ’s determination that Mendes failed to establish

that she was eligible for asylum and withholding of removal.     See

id.   Because Mendes makes only a conclusory statement that she is

entitled to relief under the CAT, she has shown no error in the

IJ’s denial of relief under the CAT.   See Efe v. Ashcroft, 293

F.3d 899, 907 (5th Cir. 2002).

      Accordingly, her petition for review is DENIED.